DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. Applicant argued one would not modify Muramatsu to include a fourth dielectric layer on the third dielectric layer in view of Wada because Wada only forms the fourth dielectric layer 5 because the connection terminals T1 project from the surface of the solder resist layer 4 while in the claimed invention the terminals are recessed below the third dielectric such that third dielectric layer 4 of Wada would be enough to protect the terminals and no additional layer such as fourth dielectric layer 5 in Wada would be necessary.
However, Wada teaches an obvious alternative to the dielectric layer structure of Muramatsu. Wada teaches building up third and fourth dielectric layers 4 and 5 as a two-step, two-layer process in the first and second charging methods, paragraphs 63 and 64 and the solder resist layer step, paragraph 66, and alternatively, teaches forming the dielectric layer 4/5 as one integrally formed layer in the third and fourth charging methods, paragraphs 64 and 65. Third dielectric layer, 75 in Figure 17 of Muramatsu, corresponds to the integrally formed layer 4/5, compare for example Figure 11 of Wada and Figure 17 of Muramatsu. However, as taught by Wada, as an obvious alternative, the layers can be separately formed, thereby resulting in third and fourth dielectric layers.
In addition, Applicant argued layer 4 would be sufficient to protect a recessed connection terminal structure, and indeed, layer 4 in Wada covers the wiring L2.  However, in progressing 
Applicant further argued Shimodaira only teaches different materials for the dielectric layers because of a protruding connections structure.
However, Shimodaira discloses an analogous dielectric build up method to those of Wada and Muramatsu and Shimodaira is merely relied upon to teach specific materials for the dielectric layers, not the third and fourth dielectric layers themselves. Applicant has not presented any arguments in reference to why the materials of Shimodaira cannot be substituted into the package structure. Applicant also contends Shimodaira teaches the different materials in order for layer 46 to be a solder resist layer to protect the protruding connection structure, otherwise the solder resist layer would be the same as the layer underneath or not present at all. However, the layers being the same or not present at all is baseless and goes against the explicit teachings of different material layers in Shimodaira. Furthermore, layer 46 is formed to expose the protruding connection structure, not protect it. 
For at least these reasons, the combination of references is still proper and renders the invention as claimed obvious. The rejection is therefore maintained.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (US 2011/0316170) in view of Wada et al. (US 2015/0313015), Shimodaira et al. (US 2016/0365327), and Horiuchi et al. (US 2009/0133917).
In reference to claim 1, Muramatsu et al. (US 2011/0316170), hereafter “Muramatsu,” discloses a package, with reference to Figure 17, comprising: a substrate 10 comprising a core 11, a first dielectric layer 12 on a first side of the core, a second dielectric layer 13 on a second side of the core opposite the first dielectric layer, and third dielectric layer 75 on the first dielectric layer, paragraph 60, the substrate is configured for attachment to a printed circuit board on the second side of the core, paragraph 67; 
a plurality of pads 21 embedded in the third dielectric layer such that a surface of each of the plurality of pads is exposed and below a surface of the third dielectric layer, the plurality of pads configured to connect to a flip chip semiconductor die and extend through the third dielectric layer; 
a plurality of traces 20 embedded in the third dielectric layer such that a surface of each of the plurality of traces is exposed and below the surface of the third dielectric layer and extends through the third dielectric layer, paragraphs 61 and 115;
 a first via proximate to a first edge of the substrate; and a second via proximate to a second edge of the substrate opposite the first edge, paragraph 16.

Wada et al. (US 2015/0313015), hereafter “Wada,” discloses a package structure including teaching a fourth dielectric, 5 in Figure 2, on third dielectric layer 4, wherein the substrate has an asymmetric structure about the core 2, and the package extends further from the first side than the second side, Figure 2 and paragraph 35. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a fourth dielectric layer on the third dielectric layer, the substrate to have an asymmetric structure about the core, and the package to extend further from the first side than the second side. One would have been motivated to do so in order to cover the front surface side of wirings while providing openings to connection terminals on the upper surface of the package, paragraph 46.
Wada does not disclose the third dielectric layer comprising a first material, the fourth dielectric comprising a second material different from the first material and at least two of the plurality of traces between each pair of adjacent pads of the plurality of pads.
Shimodaira et al. (US 2016/0365327), hereafter “Shimodaira,” discloses a package including teaching a third dielectric layer 40 in Figure 15, comprising a first material, and a fourth dielectric 46 comprising a second material different from the first material, paragraphs 59 and 98. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the third dielectric layer to comprise a first material and the fourth dielectric to comprise a second material different from the first material. To do so would have 
Shimodaira does not disclose at least two of the plurality of traces between each pair of adjacent pads of the plurality of pads.
Horiuchi et al. (US 2009/0133917), hereafter "Horiuchi," discloses a package structure including teaching at least two of a plurality of traces 4 between each pair of adjacent pads 3a of the plurality of pads, paragraph 6. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form at least two of the plurality of traces between each pair of adjacent pads of the plurality of pads. One would have been motivated to do so in order to provide a high density of interconnections, paragraph 4.
In reference to claims 4, 5, 13, and 14, Horiuchi discloses the distance between one of the plurality of pads and an adjacent one of the plurality of traces is less than approximately 15 µm and between approximately 5 to 15 µm, (for example 6 µm, following the implied formula of (P-D)/5 = pitch minus diameter divided by 5 equal parts for two lines and three spaces) paragraph 8.
In reference to claims 6, 7, 15, and 16, Horiuchi discloses the width of each of the plurality of traces is less than approximately 15 µm and between approximately 3 to 15 µm, paragraph 8.
In reference to claims 8 and 17, Horiuchi discloses one to three of the plurality of traces 4 are between each adjacent ones of the plurality of pads 3, Figure 1.
In reference to claims 9 and 18, Muramatsu is silent regarding the package being incorporated into a device selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile 
The examiner takes OFFICIAL NOTICE that it is well known in the art to incorporate semiconductor device packages into a device selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the package into a device selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle. One would have been motivated to do so in order to employ the package in a useful electronic device.
In reference to claim 10, Muramatsu discloses a package, with reference to Figure 17, comprising: a substrate 10 comprising a core 11, a first dielectric layer 12 on a first side of the core, a second dielectric layer 13 on a second side of the core opposite the first dielectric layer, and a means for insulation 75 on the first dielectric layer, paragraph 60, the substrate is configured for attachment to a printed circuit board on the second side of the core, paragraph 67; 
means for connection 21 embedded in the means for insulation such that a surface of each of the means for connection is exposed and below a surface of the means for insulation, the means for connection configured to connect to a flip chip semiconductor die and extend through the means for insulation; 

 a first via proximate to a first edge of the substrate; and a second via proximate to a second edge of the substrate opposite the first edge, paragraph 16.
Muramatsu is silent regarding a fourth dielectric layer on the means for insulation, the substrate having an asymmetric structure about the core, the means for insulation comprising a first material, the fourth dielectric comprising a second material different from the first material, the package extends further from the first side than the second side, and at least two of the means for routing between each pair of adjacent means for connection.
Wada discloses a package structure including teaching a fourth dielectric, 5 in Figure 2, on a means for insulation 4, wherein the substrate has an asymmetric structure about the core 2, and the package extends further from the first side than the second side, Figure 2 and paragraph 35. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a fourth dielectric layer on the third dielectric layer, the substrate to have an asymmetric structure about the core, and the package to extend further from the first side than the second side. One would have been motivated to do so in order to cover the front surface side of wirings while providing openings to connection terminals on the upper surface of the package, paragraph 46.
Wada does not disclose the means for insulation comprising a first material, the fourth dielectric comprising a second material different from the first material and at least two of the means for routing between each pair of adjacent means for connection.

Shimodaira does not disclose at least two of the means for routing between each pair of adjacent means for connection.
Horiuchi discloses a package structure including teaching at least two of means for routing 4 between each pair of adjacent means for connection 3a, paragraph 6. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form at least two of the means for routing between each pair of adjacent means for connection. One would have been motivated to do so in order to provide a high density of interconnections, paragraph 4.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (US 2011/0316170) in view of Wada et al. (US 2015/0313015), Shimodaira et al. (US 2016/0365327), and Horiuchi et al. (US 2009/0133917) as applied to claims 1 and 10 above and further in view of Kang et al. 9US 2015/0001705).
In reference to claims 2 and 11, Muramatsu in view of Wada, Shimodaira, and Horiuchi does not disclose the surface of each of the plurality of pads is approximately 0 to 4 µm flat 
Kang et al. (US 2015/0001705) discloses a package including teaching the surface of each of the plurality of pads, 120 in Figure 3, is approximately 0 to 4 µm flat depth below the surface of the dielectric layer 302 and the surface of each of the plurality of traces 124 is approximately 0 to 4 µm flat depth below the surface of the third dielectric layer, paragraphs 53 and 54. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the surface of each of the plurality of pads to be approximately 0 to 4 µm flat depth below the surface of the third dielectric layer and the surface of each of the plurality of traces to be approximately 0 to 4 µm flat depth below the surface of the third dielectric layer. One would have been motivated to do so in order to form a dam for containing conductive material of the interconnections, paragraph 54.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (US 2011/0316170) in view of Wada et al. (US 2015/0313015), Shimodaira et al. (US 2016/0365327) and Horiuchi et al. (US 2009/0133917) as applied to claims 1 and 10 above and further in view of Williamson et al. (US 2015/0021762).
	In reference to claims 3 and 12, Wada discloses the fourth dielectric layer 5 comprises a solder resist material, paragraph 66, as does Shimodaira in layer 46, paragraph 98.
Muramatsu in view of Wada, Shimodaira, and Horiuchi does not disclose the third dielectric layer is between approximately 10 to 20 µm in thickness.
Williamson et al. (US 2015/0021762) discloses a package structure including teaching a dielectric layer, 130 in Figure 1, between approximately 10 to 20 µm in thickness, Paragraph 20. .

Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (US 2011/0316170) in view of Wada et al. (US 2015/0313015), Shimodaira et al. (US 2016/0365327), and Horiuchi et al. (US 2009/0133917) as applied to claims 1 and 10 above and further in view of Yoda et al. (US 2009/0284943).
In reference to claims 4, 5, 13, and 14, Muramatsu in view of Horiuchi implies the distance between one of the plurality of pads and an adjoining one of the plurality of traces is less than approximately 15 µm and between approximately 5 to 15 µm, paragraph 8 of Horiuchi.
Yoda et al. (US 2009/0284943) discloses a package including teaching, in Figure 2C, the distance between one of the plurality of pads 2 and an adjoining one of the plurality of traces 6 is less than approximately 15 µm and between approximately 5 to 15 µm, paragraph 41. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the distance between one of the plurality of pads and an adjoining one of the plurality of traces to be less than approximately 15 µm and between approximately 5 to 15 µm. One would have been motivated to do so in order to provide a dense interconnect structure, paragraph 3.

Conclusion                                                                                                                                                   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BRYAN R JUNGE/Primary Examiner, Art Unit 2897